DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/15/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the Drawings remove the Drawing objections of record.
 
Applicant’s amendments have overcome some, but not all, of the 35 U.S.C. 112(b) rejections and have further introduced new issues under 35 U.S.C. 112(b). 

Applicant’s arguments with regards to the prior art rejections have been fully considered, but they are moot because they are directed towards combinations of references not used in the instant Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because it recites the limitation “formed as an integral block,” but does not clearly define the scope of the structure. It is unclear from the claims how the nuclear reactor system is “formed as an integral block” and what structural features this method of forming imparts on the system. Does this simply require some of the structures of the reactor system to be bonded or attached to each other? Is each layer its own integral block? If so, what portions of each layers are “integral”? Are the plurality of layers assembled into an “integral block”? If so, what structure of one layer is integral with what structure of another layer? The term is especially indefinite in view of the independent claim’s failure to ascribe any structure to the recited layers; they are recited purely notionally. Moreover, this claim is further indefinite because the term is not defined in the Specification nor is it illustrated in the Drawings. 

Claims 1 and 5 are indefinite because it is unclear whether “the plurality of layers,” “a first layer,” “a second layer,” and “a third layer” refer to specific structures or 

Further regarding claims 1 and 5, claim 1 recites “wherein the second layer is stacked on and bonded to the first layer,” however the first and second layers refer to assemblies of different elements (nuclear fuel, neutron reflector, etc.). What structure of the second layer is stacked on and bonded to what structure of the first layer? For instance, is the heat transport system stacked on and bonded to the nuclear fuel? Do the first and second layers comprise other structures which are stacked on and bonded 

The examiner suggests that incorporating the features recited in claims 2 and 15 in claim 1 would be likely to overcome the indefiniteness rejections of claim 1. 

Claim 2 recites the limitation "the components of the first layer or second layer" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Do the components refer to the nuclear fuel, the neutron reflector, the gas plenum, the gamma shield, the neutron shield, and the heat transport system or do the components refer to other, additional structures of the first and second layers?

Claim 2 is further indefinite because the limitation “wherein the stacked metal sheets comprise cavities that house the components of the first layer or second layer” is unclear. Do the cavities house either the components of the first layer or the components of the second layer? Or do the plurality of stacked metal sheets that form the first layer comprise cavities that house the components of the first layer and the plurality of stacked metal sheets that form the second layer comprise cavities that house the components of the second layer?

Claim 9 is indefinite because the limitation “the heat pipes are configured from a plurality of etched or machined channels … along with a wick” is unclear. The structural 

Claim 10 is further indefinite because it is unclear what structure undergoes the “diffusion bonding”. The claim recites “a low melting material that will bond the wick to the adjacent metal sheets under diffusion bonding of the plurality of layers.” It is unclear if the bonding of the wick to the adjacent metal sheets is under diffusion bonding or if the plurality of layers are bonded under diffusion bonding. Is the second layer stacked on and bonded to the first layer as recited in claim 1 intended to be bonding by diffusion bonding? Or is the limitation in claim 10 referring to another process? It is further unclear what elements of the plurality of layers are diffusion bonded as similarly discussed above with regards to claims 1 and 5. Are the stacked metal sheets that form the second layer the structures that are diffusion bonded? If so, it is unclear then how “the plurality of layers” are diffusion bonded as only the second layer is recited as being formed from a plurality of stacked metal sheets. 

Claim 13 is indefinite because it recites the limitation “the plurality of layers create a plurality of modules, wherein each module respectively comprises a stacked integral arrangement of the first layer and the second layer and wherein the modules are stacked on top of one another to form a reactor core,” but does not clearly define the scope of the structure.  It is unclear from the claims how the first layer and the second layer form a “stacked integral arrangement” and what structural features this 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0243662 (“Schleicher”) in view of US Publication No. 2018/0268950 (“McKellar”).

Regarding claim 1, the preamble recites “[a] nuclear reactor system formed as an integral block.” When read in the context of the entire claim, the limitation merely recites a method of forming the apparatus and does not recite structure upon which the rest of the claim depends on for completeness. Therefore, in accordance with MPEP 2111.02, the limitation is not given its own patentable weight. 

a first layer (5a) (Schleicher, Fig. 2) comprising:
a nuclear fuel (2) located in a center portion of the first layer (Schleicher, Fig. 2),
a neutron reflector (18, 19) (Schleicher, Figs. 2-3),
a gas plenum (7, 10) (Schleicher, Fig. 1), and
a neutron shield (21) (Schleicher, Fig. 3), wherein the neutron reflector, the gas plenum, and the neutron shield are situated on a side of the nuclear fuel (Schleicher, Figs. 1-3); and
a second layer comprising a heat transport system (3, 4, 6) (Schleicher, Fig. 1; Schleicher’s heat transport system is arranged separate from the elements of Schleicher’s first layer, thereby forming a second “layer”), wherein the second layer is stacked on and bonded to the first layer (see Schleicher, Fig. 1)

	Schleicher does not explicitly disclose the first layer comprising a gamma shield.

McKellar teaches (see McKellar Figs. 1, 3) a nuclear reactor system comprising a first layer (generally 200) comprising a gamma shield (216) surrounding a neutron shield (214), the gamma shield situated on a side of a nuclear fuel (generally 202) (McKellar, Fig. 3).


	
Regarding claim 3, Schleicher in view of McKellar teaches the nuclear reactor system of claim 1 and further teaches wherein the first layer further comprises a primary heat exchanger (Schleicher, Fig. 7, [0079]; “a very good heat transfer conduction path is facilitated to the outer surface where the heat of fission is transferred to the flowing helium coolant stream”), and wherein the first layer has the nuclear fuel housed in the center with the neutron reflector, the gas plenum, the gamma shield, the neutron shield and the primary heat exchanger off to a side of the nuclear fuel (Schleicher, Figs. 2-3, 7). A POSA would have been motivated to combine Schleicher and McKellar as discussed above with regards to claim 1.

Regarding claim 4, Schleicher in view of McKellar teaches the nuclear reactor system of claim 3 and further teaches wherein the neutron reflector, the gas plenum, the gamma shield, the neutron shield and the primary heat exchanger are situated on both sides of the nuclear fuel (Schleicher, Figs. 2-3, 7; in the system of Schleicher-McKellar the neutron reflector, gamma shield, and neutron shield are disposed around the core containing nuclear fuel, the gas plenum is disposed above and below the core containing nuclear fuel, and the primary heat exchanger is disposed above and below the nuclear fuel, therefore all components are situated on two sides of the fuel). A .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher in view of McKellar further in view of US Patent No. 3,056,028 (“Mattingly”).

Regarding claim 5, Schleicher in view of McKellar teaches the nuclear reactor system of claim 1. Schleicher further discloses the system including a third layer (9) comprising a moderator (Schleicher, [0056], [0100]; Schleicher’s structure 9 is made of graphite which has the inherent property of moderating neutrons). Although Schleicher further discloses the third layer on top of the nuclear fuel of the first layer (Schleicher, Fig. 2), Schleicher does not explicitly disclose these layers are bonded. 

Mattingly teaches (see Mattingly, Fig. 1) a neutron shielding structure for a nuclear reactor comprising a layer (13, 14) comprising a moderating material (Mattingly, 2:58-61, 3:72-4:18) and bonded to the reactor core (Mattingly, 2:11-13).

	A POSA would have found it obvious to bond the third layer to the core of the first layer in the system of Schleicher-McKellar as taught by Mattingly for the predictable purpose of fixedly attaching the moderator to the core and providing additional strength and rigidity (Mattingly, 2:11-13, 2:51-56).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher in view of McKellar in view of Mattingly further in view of WO Publication No. 2017/098228 (“Scott”).

Regarding claims 6 and 7, Schleicher in view of McKellar in view of Mattingly teaches the nuclear reactor system of claim 5. Although Schleicher discloses the moderator is graphite, neither Schleicher, McKellar, nor Mattingly explicitly discloses or teaches the moderator being yttrium hydride.

Scott teaches a nuclear fission reactor with a moderator which may be graphite or a metal hydride such as zirconium hydride, yttrium hydride, or lithium hydride. (Scott, page 6, lines 15-17; page 7, lines 24-27). 

It would have been obvious to a POSA to use yttrium hydride as the moderator, as taught by Scott, in the Schleicher-McKellar-Mattingly nuclear reactor system because Scott suggests yttrium hydride as a suitable moderating material. Scott teaches that “[t]he moderator can be any low atomic weight solid material with low neutron absorption,” including metal hydrides such as zirconium hydride, yttrium hydride, or lithium hydride (Scott, page 7, lines 24-27). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin.
Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher in view of McKellar further in view of US Publication No. 2015/0027669 (“Kokas”).

Regarding claim 8, Schleicher in view of McKellar teaches the nuclear reactor system of claim 1, but does not explicitly teach wherein the heat transport system of the second layer comprises a plurality of heat pipes. 

Kokas teaches (see Kokas, Figs. 1-4) a heat exchanger (22) comprising a plurality of heat pipes (24) (Kokas, Figs. 1-4, [0012], [0029]).

It would have been obvious to a POSA use the heat exchanger as taught by Kokas in the system of Schleicher-McKellar because Schleicher discloses the steam generator may be replaced by other types of heat exchangers (Schleicher, [0042]) and Kokas teaches its heat exchanger system reduces thermal stresses on the heat exchanger and allows for reduced heat exchanger size (Kokas, [0012], [0031]).

Regarding claim 9, Schleicher in view of McKellar further in view of Kokas teaches the nuclear reactor system of claim 8. Kokas further teaches wherein the heat pipes are configured from a plurality of etched or machined channels (16) in a plurality of stacked metal sheets (10) that form a second layer (generally 22) (Kokas, [0012]-[0013], [0017]-[0018], [0029]; Kokas’ heat pipes 24 are the combination of several bores 16 which may be formed by an etching process) along with a wick (26) for transporting a 

Regarding claim 12, Schleicher in view of McKellar further in view of Kokas teaches the nuclear reactor system of claim 9. Kokas further teaches wherein the channels have a substantially circular cross-section (Kokas, Figs. 1, 4). A POSA would have been motivated to combine Schleicher, McKellar, and Kokas as discussed above with regards to claim 8. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher in view of McKellar in view of Kokas further in view of US Publication No. 2002/0139516 (“Zuo”).

Regarding claims 10 and 11, Schleicher in view of McKellar further in view of Kokas teaches the nuclear reactor system of claim 9, but does not explicitly disclose the material of the wick.

Zuo teaches (see Zuo, Fig. 1) a plate-shaped heat pipe (10) for a nuclear reactor comprising wicks (25, 26) formed from a low melting brazing material comprising nickel capable of bonding to adjacent metal sheets under diffusion bonding (Zuo, Fig. 1, [0015]-[0016], [0020]). 


It would have been obvious to a POSA to form the wick from a low melting material such as aluminum, copper, nickel, or silver as taught by Zuo because Zuo suggests these materials as a suitable wicking material having the necessary “porous structure” (Zuo, [0020]). Additionally, a POSA would have found it obvious to use a low melting material for the wick since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

It should be noted, as stated in MPEP 2173.06, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Therefore, no art rejections have been made for claims 2 and 13-15. Any clarifying amendments to address the rejections of claims 2 and 13-15 under 35 U.S.C. 112(b) may necessitate a future prior art rejection thereof. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646